



NETGEAR, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT
This Change in Control and Severance Agreement (the “Agreement”) is made between
NETGEAR, Inc. (the “Company”) and ______________ (the “Executive”), effective as
of __________ __, 2018 (the “Effective Date”).
This Agreement provides certain protections to the Executive in connection with
a change in control of the Company or in connection with the involuntary
termination of the Executive’s employment under the circumstances described in
this Agreement.
The Company and the Executive agree as follows:
1.Term of Agreement. This Agreement will have an initial term of three (3) years
commencing on the Effective Date (the “Initial Term”). On the third (3rd)
anniversary of the Effective Date, this Agreement annually will renew
automatically for additional one (1) year terms (each, an “Additional Term”)
unless either party provides the other party with written notice of nonrenewal
at least one (1) year prior to the date of automatic renewal. Notwithstanding
the foregoing, if a Change in Control occurs (a) when there are fewer than
twelve (12) months remaining during the Initial Term or (b) during an Additional
Term, the term of this Agreement will extend automatically through the date that
is twelve (12) months following the date of the Change of Control. If Executive
becomes entitled to the benefits under Section 3 of this Agreement, then the
Agreement will not terminate until all of the obligations of the parties hereto
with respect to this Agreement have been satisfied.
2.    At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.
3.    Severance Benefits.
(a)    Qualifying Non-CIC Termination. On a Qualifying Non-CIC Termination (as
defined below), the Executive will be eligible to receive the following payments
and benefits from the Company:
(i)    Salary Severance. A single, lump sum payment equal to twelve (12) months
of the Executive’s Salary (as defined below), less applicable withholdings.
(ii)    Reserved.
(iii)    COBRA Coverage. Subject to Section 3(d), the Company will pay the
premiums for coverage under COBRA (as defined below) for the Executive and the
Executive’s eligible dependents, if any, at the rates then in effect, subject to
any subsequent changes in rates that are generally applicable to the Company’s
active employees (the “COBRA Coverage”), until the earliest of (A) a period of
twelve (12) months from the date of the Executive’s termination of employment,
(B) the date upon which the Executive (and the Executive’s eligible dependents,
as applicable) becomes covered under similar plans, or (C) the date upon which
the Executive ceases to be eligible for coverage under COBRA.
(iv)    Equity Vesting. The Executive’s then‑outstanding equity awards each will
immediately vest as to the number of shares subject to the equity awards that
were otherwise scheduled to vest had the Executive remained employed with the
Company for twelve (12) months following the date of the Executive’s Non-CIC
Qualified Termination. Any restricted stock units, performance shares,
performance units, and/or similar full value awards that vest under this
paragraph will be settled within ten (10) business days of the Severance Start
Date (as defined below), subject to Section 5(d) of this Agreement.
(b)    Qualifying CIC Termination. On a Qualifying CIC Termination, the
Executive will be eligible to receive the following payments and benefits from
the Company:
(i)    Salary Severance. A single, lump sum payment equal to twelve (12) months
of the Executive’s Salary, less applicable withholdings.
(ii)    Bonus Severance. A single, lump sum payment (less applicable
withholdings) equal to 100% of the Executive’s target annual [bonus/commission
opportunity at 100% of quota] as in effect for the fiscal year in which the
Qualifying CIC Termination occurs or as in effect immediately prior to the
Change in Control, whichever is greater.
(iii)    COBRA Coverage. Subject to Section 3(d), the Company will provide COBRA
Coverage until the earliest of (A) a period of twelve (12) months from the date
of the Executive’s termination of employment, (B) the date upon which the
Executive (and the Executive’s eligible dependents, as applicable) becomes
covered under similar plans, or (C) the date upon which the Executive ceases to
be eligible for coverage under COBRA.
(iv)    Equity Vesting. Accelerated vesting (and exercisability, as applicable)
as to 100% of the then-unvested shares subject to each of the Executive’s
then-outstanding Company equity awards. In the case of an equity award with
performance-based vesting, unless otherwise specified in the applicable equity
award agreement governing such award, all performance goals and other vesting
criteria will be deemed achieved at 100% of target levels. For the avoidance of
doubt, in the event of the Executive’s Qualifying Pre‑CIC Termination (as
defined below), any unvested portion of the Executive’s then-outstanding equity
awards will remain outstanding until the earlier of (x) one (1) month following
the Qualifying Termination or (y) the occurrence of a Change in Control, solely
so that any benefits due on a Qualifying Pre‑CIC Termination can be provided if
a Change in Control occurs within one (1) month following the Qualifying
Termination (provided that in no event will the Executive’s stock options or
similar equity awards remain outstanding beyond the equity award’s maximum term
to expiration). If no Change in Control occurs within one (1) month following a
Qualifying Termination, any unvested portion of the Executive’s equity awards
automatically and permanently will be forfeited on the one (1) month anniversary
following the date of the Qualifying Termination without having vested.
(c)    Termination Other Than a Qualifying Termination. If the termination of
the Executive’s employment with the Company Group is not a Qualifying
Termination, then the Executive will not be entitled to receive severance or
other benefits.
(d)    Conditions to Receipt of COBRA Coverage. The Executive’s receipt of COBRA
Coverage is subject to the Executive electing COBRA continuation coverage within
the time period prescribed pursuant to COBRA for the Executive and the
Executive’s eligible dependents, if any. If the Company determines in its sole
discretion that it cannot provide the COBRA Coverage without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), then in lieu
of any COBRA Coverage, the Company will provide to the Executive a taxable
monthly payment payable on the last day of a given month (except as provided by
the immediately following sentence), in an amount equal to the monthly COBRA
premium that the Executive would be required to pay to continue his or her group
health coverage in effect on the date of his or her Qualifying Termination
(which amount will be based on the premium rates applicable for the first month
of COBRA Coverage for the Executive and any of eligible dependents of the
Executive) (each, a “COBRA Replacement Payment”), which COBRA Replacement
Payments will be made regardless of whether the Executive elects COBRA
continuation coverage and will end on the earlier of (x) the date upon which the
Executive obtains other employment or (y) the date the Company has paid an
amount totaling the number of COBRA Replacement Payments equal to the number of
months in the applicable COBRA Coverage period. For the avoidance of doubt, the
COBRA Replacement Payments may be used for any purpose, including, but not
limited to continuation coverage under COBRA, and will be subject to any
applicable withholdings. Notwithstanding anything to the contrary under this
Agreement, if the Company determines in its sole discretion at any time that it
cannot provide the COBRA Replacement Payments without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Executive will not receive the COBRA Replacement Payments or any further
COBRA Coverage.
(e)    Non-Duplication of Payment or Benefits. For purposes of clarity, in the
event of a Qualifying Pre‑CIC Termination, any severance payments and benefits
to be provided to the Executive under Section 3(b) will be reduced by any
amounts that already were provided to the Executive under Section 3(a).
(f)    Death of the Executive. In the event of the Executive’s death before all
payments or benefits the Executive is entitled to receive under this Agreement
have been provided, the unpaid amounts will be provided to the Executive’s
designated beneficiary, if living, or otherwise to the Executive’s personal
representative in a single lump sum as soon as possible following the
Executive’s death.
(g)    Transfer Between Members of the Company Group. For purposes of this
Agreement, if the Executive is involuntarily transferred from one member of the
Company Group to another, the transfer will not be a termination without Cause
but may give the Executive the ability to resign for Good Reason.
(h)    Exclusive Remedy. In the event of a termination of the Executive’s
employment with the Company Group, the provisions of this Agreement are intended
to be and are exclusive and in lieu of any other rights or remedies to which the
Executive may otherwise be entitled, whether at law, tort or contract, or in
equity. The Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in this Agreement.
4.    Accrued Compensation. On any termination of the Executive’s employment
with the Company Group, the Executive will be entitled to receive all accrued
but unpaid vacation, expense reimbursements, wages, and other benefits due to
the Executive under any Company-provided plans, policies, and arrangements.
5.    Conditions to Receipt of Severance.
(a)    Separation Agreement and Release of Claims. The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualifying Termination
under Section 3 is subject to the Executive signing and not revoking the
Company’s then-standard separation agreement and release of claims (which may
include an agreement not to disparage any member of the Company Group,
non-solicit provisions, an agreement to assist in any litigation matters, and
other standard terms and conditions) (the “Release” and that requirement, the
“Release Requirement”), which must become effective and irrevocable no later
than the 60th day following the Executive’s Qualifying Termination (the “Release
Deadline”). If the Release does not become effective and irrevocable by the
Release Deadline, the Executive will forfeit any right to severance payments or
benefits under Section 3.
(b)    Payment Timing. Any lump sum Salary or bonus payments under
Sections 3(a)(i), 3(b)(i), and 3(b)(ii) will be provided on the first regularly
scheduled payroll date of the Company following the date the Release becomes
effective and irrevocable (the “Severance Start Date”), subject to any delay
required by Section 5(d) below. Any taxable installments of any COBRA-related
severance benefits that otherwise would have been made to the Executive on or
before the Severance Start Date will be paid on the Severance Start Date, and
any remaining installments thereafter will be provided as specified in the
Agreement. Subject to any delay required by Section 5(d) below, any restricted
stock units, performance shares, performance units, and/or similar full value
awards that accelerate vesting under Sections 3(a)(iv) and 3(b)(iv) will be
settled (x) on a date no later than ten (10) days following the date the Release
becomes effective and irrevocable, or (y) if later, in the event of a Qualifying
Pre‑CIC Termination, on a date no later than the Change in Control.
(c)    Return of Company Property. The Executive’s receipt of any severance
payments or benefits upon the Executive’s Qualifying Termination under Section 3
is subject to the Executive returning all documents and other property provided
to the Executive by any member of the Company Group (with the exception of a
copy of the Company employee handbook and personnel documents specifically
relating to the Executive), developed or obtained by the Executive in connection
with his employment with the Company Group, or otherwise belonging to the
Company Group.
(d)    Section 409A. The Company intends that all payments and benefits provided
under this Agreement or otherwise are exempt from, or comply with, the
requirements of Section 409A of the Code and any guidance promulgated under
Section 409A of the Code (collectively, “Section 409A”) so that none of the
payments or benefits will be subject to the additional tax imposed under
Section 409A, and any ambiguities in this Agreement will be interpreted in
accordance with this intent. No payment or benefits to be paid to the Executive
(including settlement of Company equity awards that constitute deferred
compensation under Section 409A), if any, under this Agreement or otherwise,
when considered together with any other severance payments or separation
benefits that are considered deferred compensation under Section 409A (together,
the “Deferred Payments”) will be paid or otherwise provided until the Executive
has a “separation from service” within the meaning of Section 409A. If, at the
time of the Executive’s termination of employment, the Executive is a “specified
employee” within the meaning of Section 409A, then the payment of the Deferred
Payments will be delayed to the extent necessary to avoid the imposition of the
additional tax imposed under Section 409A, which generally means that the
Executive will receive payment on the first payroll date that occurs on or after
the date that is 6 months and 1 day following the Executive’s termination of
employment. The Company reserves the right to amend this Agreement as it
considers necessary or advisable, in its sole discretion and without the consent
of the Executive or any other individual, to comply with any provision required
to avoid the imposition of the additional tax imposed under Section 409A or to
otherwise avoid income recognition under Section 409A prior to the actual
payment of any benefits or imposition of any additional tax. Each payment,
installment, and benefit payable under this Agreement is intended to constitute
a separate payment for purposes of U.S. Treasury Regulation
Section 1.409A-2(b)(2). In no event will any member of the Company Group
reimburse, indemnify, or hold harmless the Executive for any taxes, penalties
and interest that may be imposed, or other costs that may be incurred, as a
result of Section 409A.
(e)    Resignation of Officer and Director Positions. The Executive’s receipt of
any severance payments or benefits upon the Executive’s Qualifying Termination
under Section 3 is subject to the Executive resigning from all officer and
director positions with all members of the Company Group and the Executive
executing any documents the Company may require in connection with the same.
6.    Limitation on Payments.
(a)    Reduction of Severance Benefits. If any payment or benefit that the
Executive would receive from any Company Group member or any other party whether
in connection with the provisions in this Agreement or otherwise (the “Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Payment will be equal to
the Best Results Amount. The “Best Results Amount” will be either (x) the full
amount of the Payment or (y) a lesser amount that would result in no portion of
the Payment being subject to the Excise Tax, whichever of those amounts, taking
into account the applicable federal, state and local employment taxes, income
taxes and the Excise Tax, results in the Executive’s receipt, on an after-tax
basis, of the greater amount. If a reduction in payments or benefits
constituting parachute payments is necessary so that the Payment equals the Best
Results Amount, reduction will occur in the following order: (A) reduction of
cash payments in reverse chronological order (that is, the cash payment owed on
the latest date following the occurrence of the event triggering the excise tax
will be the first cash payment to be reduced); (B) cancellation of equity awards
that were granted “contingent on a change in ownership or control” within the
meaning of Section 280G of the Code in the reverse order of date of grant of the
awards (that is, the most recently granted equity awards will be cancelled
first); (C) reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (that is, the vesting of the most recently
granted equity awards will be cancelled first); and (D) reduction of employee
benefits in reverse chronological order (that is, the benefit owed on the latest
date following the occurrence of the event triggering the excise tax will be the
first benefit to be reduced). In no event will the Executive have any discretion
with respect to the ordering of Payment reductions. The Executive will be solely
responsible for the payment of all personal tax liability that is incurred as a
result of the payments and benefits received under this Agreement, and the
Executive will not be reimbursed, indemnified, or held harmless by any member of
the Company Group for any of those payments of personal tax liability.
(b)    Determination of Excise Tax Liability. Unless the Company and the
Executive otherwise agree in writing, the Company will select a professional
services firm (the “Firm”) to make all determinations required under this
Section 6, which determinations will be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 6, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive will furnish to the
Firm such information and documents as the Firm reasonably may request in order
to make determinations under this Section 6. The Company will bear the costs and
make all payments for the Firm’s services in connection with any calculations
contemplated by this Section 6. The Company will have no liability to the
Executive for the determinations of the Firm.
7.    Definitions. The following terms referred to in this Agreement will have
the following meanings:
(a)    “Board” means the Company’s Board of Directors.
(b)    “Cause” means (i) the Executive’s willful commission of (A) embezzlement,
(B) fraud, or (C) dishonesty in connection with the performance of the
Executive’s duties and responsibilities, which in any such instance results in
material loss, material damage, or material injury to the Company, (ii) the
Executive’s conviction of, or plea of nolo contendere to, a felony (other than a
driving offense), (iii) the Executive’s gross misconduct, or (iv) the
Executive’s continued violation of his employment duties after the Executive has
received a written demand for performance from the Company which specifically
sets forth the factual basis for the Company’s belief that the Executive has not
substantially performed his duties. Any termination for “Cause” will require
Board approval, and the Executive will be given the opportunity to appear in
person before the entire Board in order to explain the Executive’s position on
the allegations or claims that constitute “Cause”. The Board (excluding the
Executive if the Executive is at such time a member of the Board) shall make all
determinations relating to termination, including without limitation any
determination regarding Cause.
(c)    “Change in Control” means the occurrence of any of the following events:
(i)    An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following: (1) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted itself was acquired directly
from the Company, (2) any repurchase by the Company, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, or (4) any acquisition pursuant to a
transaction that complies with clauses (A), (B) and (C) of subsection (iii) of
this Section 7(c); or
(ii)    A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that, for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; provided, further, that
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board shall not be so
considered as a member of the Incumbent Board; or
(iii)    The consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”); excluding, however, such a Business Combination
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination will beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the outstanding shares of common stock,
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) will beneficially own, directly or indirectly, thirty percent (30%)
or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
derives from ownership of a thirty percent (30%) or more interest in the
Outstanding Company Common Stock and/or Outstanding Company Voting Security that
existed prior to the Business Combination, and (C) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination;
or
(iv)    The approval by stockholders of a complete liquidation or dissolution of
the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control for purposes of determining the payment or settlement date of deferred
compensation under Section 409A unless the transaction qualifies as a change in
control event within the meaning of Section 409A of the Code, as it has been and
may be amended from time to time, and any proposed or final Treasury Regulations
and Internal Revenue Service guidance that has been promulgated or may be
promulgated thereunder from time to time.
(d)    “Change in Control Period” means the period beginning one (1) month prior
to a Change in Control and ending twelve (12) months following a Change in
Control.
(e)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Company Group” means the Company and its subsidiaries.
(h)    “Disability” means a total and permanent disability as defined in
Section 22(e)(3) of the Code.
(i)    “Good Reason” means that the Executive resigns from the Company if one of
the following events occur without the Executive’s consent:
(i)    a material decrease in the Executive’s target annual compensation;
(ii)    the relocation of Executive’s principal place of performing his or her
duties as an employee of the Company by more than fifty (50) miles; or
(iii)    a material, adverse change in the Executive’s authority,
responsibilities or duties, as measured against the Executive’s authority,
responsibilities or duties immediately prior to such change.
For “Good Reason” to be established, the Executive must provide written notice
to the Chief Executive Officer and the Company within thirty (30) days
immediately following such alleged events, the Company must fail to materially
remedy such event within thirty (30) days after receipt of such notice, and the
Executive’s resignation must be effective not later than ninety (90) days from
the occurrence of the alleged triggering event, and must not be effective until
after the expiration of the notice and cure periods described above.
(j)    “Mutual Arbitration Agreement” means the Mutual Arbitration Agreement
between the Company and Executive.
(k)    “Qualifying Termination” means a termination of the Executive’s
employment either (i) by a Company Group member without Cause (excluding by
reason of the Executive’s death or Disability) or (ii) by the Executive for Good
Reason, in either case, during the Change in Control Period (a “Qualifying CIC
Termination”) or outside of the Change in Control Period (a “Qualifying Non‑CIC
Termination”).
(l)    “Qualifying Pre‑CIC Termination” means a Qualifying CIC Termination that
occurs prior to the date of the Change in Control.
(m)    “Salary” means the Executive’s annual base salary as in effect
immediately prior to the Executive’s Qualifying Termination (or if the
termination is due to a resignation for Good Reason based on a material
reduction in base salary, then the Executive’s annual base salary in effect
immediately prior to the reduction) or, if the Executive’s Qualifying
Termination is a Qualifying CIC Termination and the amount is greater, at the
level in effect immediately prior to the Change in Control.
8.    Successors. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors, and legal representatives of the Executive upon the
Executive’s death, and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation, or other business entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of the Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of the Executive’s right to compensation or other benefits will be
null and void.
9.    Notice.
(a)    General. All notices and other communications required or permitted under
this Agreement shall be in writing and will be effectively given (i) upon actual
delivery to the party to be notified, (ii) upon transmission by email, (iii) 24
hours after confirmed facsimile transmission, (iv) 1 business day after deposit
with a recognized overnight courier, or (v) 3 business days after deposit with
the U.S. Postal Service by first class certified or registered mail, return
receipt requested, postage prepaid, addressed (A) if to the Executive, at the
address the Executive shall have most recently furnished to the Company in
writing, (B) if to the Company, at the following address:
NETGEAR, Inc.
350 E. Plumeria Dr.
San Jose, CA 95134
Attention: General Counsel
(b)    Notice of Termination. Any termination by a Company Group member for
Cause will be communicated by a notice of termination to the Executive, and any
termination by the Executive for Good Reason will be communicated by a notice of
termination to the Company, in each case given in accordance with Section 9(a)
of this Agreement. The notice will indicate the specific termination provision
in this Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the later of (i) the giving of the notice or (ii) the end
of any applicable cure period).
10.    Resignation. The termination of the Executive’s employment for any reason
will also constitute, without any further required action by the Executive, the
Executive’s voluntary resignation from all officer and/or director positions
held at any member of the Company Group, and at the Board’s request, the
Executive will execute any documents reasonably necessary to reflect the
resignations.
11.    Executive acknowledges and agrees to the treatment of Executive’s equity
awards in connection with the proposed spinoff of Arlo Technologies, Inc. as
contemplated by the Employee Matters Agreement, by and between Arlo
Technologies, Inc. and the Company, dated as of August 2, 2018.
12.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. The Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any payment be
reduced by any earnings that the Executive may receive from any other source.
(b)    Waiver; Amendment. No provision of this Agreement will be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by an authorized officer of the Company (other than the
Executive) and by the Executive. No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter of this
Agreement, including, for the avoidance of doubt, any other employment letter or
agreement, severance policy or program, or equity award agreement.
(e)    Choice of Law. This Agreement will be governed by the laws of the State
of California without regard to California’s conflicts of law rules that may
result in the application of the laws of any jurisdiction other than California.
To the extent that any lawsuit is permitted under this Agreement, Employee
hereby expressly consents to the personal and exclusive jurisdiction and venue
of the state and federal courts located in California for any lawsuit filed
against the Executive by the Company.
(f)    Arbitration. Any and all controversies, claims, or disputes with anyone
under this Agreement (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from the Executive’s
employment with the Company Group, shall be subject to arbitration in accordance
with the provisions of the Mutual Arbitration Agreement.
(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
(h)    Withholding. All payments and benefits under this Agreement will be paid
less applicable withholding taxes. The Company is authorized to withhold from
any payments or benefits all federal, state, local, and/or foreign taxes
required to be withheld from the payments or benefits and make any other
required payroll deductions. No member of the Company Group will pay the
Executive’s taxes arising from or relating to any payments or benefits under
this Agreement.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Signature page follows.]




By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer.


COMPANY        NETGEAR, INC.
By:
Title:
Date:


EXECUTIVE                


Date:






















[Signature page to Change in Control and Severance Agreement]


1